McMurray, Presiding Judge.
Defendant, appearing pro se, filed this direct appeal after the trial court entered orders revoking defendant’s probation and granting defendant’s motion for out-of-time appeal. Defendant, appearing pro se, previously had filed an application for discretionary appeal from these orders, pursuant to OCGA § 5-6-35 (a) (5), in Court of Appeals Case No. A99D0185, but this application was dismissed because it was not filed within 30 days of the trial court’s order granting defendant’s motion for out-of-time appeal as required by OCGA § 5-6-35 (d). Held:
Appeals from orders revoking probation must be made by application filed directly with the appropriate court within 30 days of the date of the revocation order. See OCGA § 5-6-35 (a) (5) & (d). As no such application was [timely] filed in [the] case [sub judice within 30 days after entry of the order revoking defendant’s probation or within 30 days after entry of the order granting defendant’s motion for out-of-time appeal, this direct] appeal must be dismissed for lack of jurisdiction.
Scriven v. State, 179 Ga. App. 513 (346 SE2d 906).

Appeal dismissed.


Andrews and Ruffin, JJ, concur.